DETAILED ACTION
Application 16/633237, “POLYMER ELECTROLYTE FOR SECONDARY BATTERY AND SECONDARY BATTERY INCLUDING THE SAME”, is the national stage entry of a PCT application filed on 11/26/18 and claims priority from a foreign application filed on 11/28/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/1/20.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0255782).
Regarding claims 1-4 and 12, Kim teaches a polymer electrolyte for a secondary battery comprising a polymer containing a repeating unit represented by claimed Formula 1, such as Formula 1a of claim 4 (“a Li-PFSA polymer” of paragraphs [0020-0021]; Kim Formula 1 when m=0 and n=2 reads on at least the claimed Formula 1a).  As to claim 12, Kim further teaches a lithium secondary battery comprising the polymer electrolyte (title; paragraph [0039]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn (US 2016/0028127) and Kim (US 2015/0255782).
Regarding claims 1-4 and 12, Ahn teaches a polymer electrolyte for a secondary battery comprising a polymer containing a lithiated version of a fluoroalkyl sulfonate (paragraph [0011]).  As to claim 12, Ahn further teaches a lithium secondary battery comprising the polymer electrolyte (title; paragraph [0029]).

Ahn does not expressly teach wherein the lithiated version of a fluoroalkyl sulfonate comprises a polymer represented by Formula 1 of claim 1 or Formula 1a of claim 4.  
In the battery art, Kim teaches an electrolytic membrane comprised of a lithiated version of a fluoroalkyl sulfonate represented by applicant’s Formula 1a (“a Li-PFSA polymer” of paragraphs [0020-0021]; Kim Formula 1 when m=0 and n=2 reads on at least the claimed Formula 1a) which is shown to provide desirable lithium ion conductivity, suppression of dendrite penetration, and improved service life (paragraph [0017, 0024]).

Moreover, due to the similarity between the fluoroalkyl sulfonates of Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Regarding claim 5, Ahn and Kim remain as applied to claim 1.  Ahn further teaches wherein the polymer electrolyte is a free-standing solid polymer electrolyte (paragraph [0057]).

Regarding claim 6-9, Ahn and Kim remain as applied to claim 1.  Ahn further teaches wherein the polymer electrolyte is a gel polymer electrolyte (paragraph [0006]) further comprising a non-aqueous electrolyte solution which includes an electrolyte (paragraph [0066]), and wherein the solvent may be a fluorinated organic solvent such as fluoroethylene carbonate or a combination thereof with a non-fluorinated organic solvent (paragraph [0069]).  As to claim 9, the claimed ratio is found to be obvious over the disclosure of Ahn at least because the claimed 100:0 ratio is indistinguishable Ahn’s teaching that the solvent may include the fluorinated organic solvent alone.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn (US 2016/0028127), Kim (US 2015/0255782), Passerini (US 2005/0287441) and Lee (US 2017/0309917).
Regarding claims 10 and 11, Ahn and Kim remain as applied to claim 6.  Ahn does not appear to teach wherein the non-aqueous electrolyte solution further comprises an ionic liquid such as 1-methyl-1-propyl piperidinium bis(trifluoromethanesulfonyl)imide or N-methyl-N-butyl pyrrolidinium bis(trifluoromethanesulfonyl)imide. 
In the battery art, Passerini teaches that a battery which utilizes an ionic liquid may provide higher ionic conductivity and safety than provided by a conventional solvent (paragraphs [0004-0005]).  Passerini further teaches that the ionic liquid may be of a form such as N-methyl-N-butyl pyrrolidinium bis(trifluoromethanesulfonyl)imide (paragraph [0008, 0013]).
In the battery art, Lee teaches that the solvent of the electrolyte of a battery may comprise a combination of  N-butyl, N-methyl pyrrolidinium bis(trifluoromethanesulfonyl)imide and fluoroethylene carbonate (paragraphs [0117-0121]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include an ionic liquid such as N-methyl-N-butyl pyrrolidinium bis(trifluoromethanesulfonyl)imide in the electrolyte solution for the benefit of improving the ionic conductivity or safety thereof as taught by Passerini.  Moreover, the production of such an electrolyte as that claimed merely requires the combination of elements 


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Tu (“Designing Artificial Solid-Electrolyte Interphases for Single-Ion and High-Efficiency Transport in Batteries”, Joule; Volume 1, Issue 2, 11 October 2017, Pages 394-406) -page 16 shows similar formula as in claims 1 and 4;
Chen (NPL “Evaluation of the microstructure of dry and hydrated perfluorosulfonic acid ionomers: microscopy and simulations”; J. Mater. Chem. A, 2013,1, 938-944) -Teaches chemical Formula 1a, but with hydrogen ion not lithium ion;
Doyle (USP 6033804) –teaches lithiated fluoroalkyl for ion exchange polymer applications.
Wallace (US 2010/0273063) –teaches that ionic salt may act as a plasticizer of an electrolytic substrate;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723